FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       February 4, 2015

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
ADRIAN LUNA MACIAS,
a/k/a ADRIAN LUNA-MACIA,

             Petitioner,

v.                                                         No. 14-9537
                                                       (Petition for Review)
ERIC H. HOLDER, JR.,
United States Attorney General,

             Respondent.


                            ORDER AND JUDGMENT*


Before GORSUCH, O’BRIEN, and HOLMES, Circuit Judges.


      Adrian Luna Macias, a citizen of Mexico, illegally entered the United States in

1991. In 1992, an Immigration Judge issued a final removal order for Mr. Luna.

Twenty years later, Mr. Luna filed a motion to reopen the proceedings stating that he

had re-entered the United States in 1998 and was eligible to adjust status or for

deferred action. An Immigration Judge denied Mr. Luna’s motion to reopen as

*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
untimely. The Board of Immigration Appeals (BIA) affirmed and additionally

concluded that equitable tolling of the filing deadline was not warranted. This pro se

petition for review followed. We review the BIA’s decision on a motion to reopen,

including whether equitable tolling is warranted, only for an abuse of discretion.

Mahamat v. Gonzales, 430 F.3d 1281, 1283 (10th Cir. 2005).

      The BIA correctly denied Mr. Luna’s motion to reopen as untimely. A motion

to reopen must be filed by the later of (1) 90 days after the final order of removal or

(2) “on or before September 30, 1996.” 8 C.F.R. § 1003.23(b)(1); see also 8 U.S.C.

§ 1229a(c)(7)(C)(i). Because the removal order Mr. Luna seeks to reopen became

final on April 30, 1992, his motion to reopen must have been filed by September 30,

1996. Mr. Luna, however, didn’t file his motion to reopen until August 13, 2012.

      Against this determination, Mr. Luna offers several arguments but none

warrants reversal. He requests that we allow him a “reasonable time” to reopen the

proceedings instead of holding him to the regulation’s filing deadline. But the

regulation is unambiguous and Mr. Luna points us to nothing that might make it

permissible for this court to rewrite its terms. He also contends the removal of the

post-departure bar and statutory codification of the right to file one motion to reopen

abrogates the time limit to file. But these changes to the regulatory scheme left intact

other requirements — including the filing deadline. See Contreras-Bocanegra v.

Holder, 678 F.3d 811, 819 (10th Cir. 2012) (en banc). Finally, to the extent he

argues that the removal of the post-departure bar entitles him to file a motion to


                                          -2-
reopen, we note that’s beside the point as the BIA’s decision rested solely on

timeliness grounds and not at all on Mr. Luna being out of the country.

      Even if his motion is untimely, Mr. Luna says the filing deadline should be

equitably tolled. The BIA held, however, that equitable tolling wasn’t warranted

because Mr. Luna hadn’t shown that “he was prevented from filing in a timely

fashion because of deception, fraud, or error on the part of a party representing him

or upon whom he relied.” In re Luna-Macias, No. A028 500 009, at 1 (B.I.A.

Mar. 12, 2014) (quoting Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003)).

Although this court hasn’t articulated the equitable tolling standard for a motion to

reopen removal proceedings based on theories other than ineffective assistance of

counsel, neither party challenges the BIA’s reliance on the standard articulated in

Iturribarria. And under that standard, we cannot agree that the BIA abused its

discretion. Mr. Luna makes only unsupported and vague assertions that the

government and court gave him misleading and incorrect information. But these

allegations, which don’t direct us to any particular statement or explain how reliance

on that statement was reasonable, fail to demonstrate the BIA abused its discretion.

See, e.g., INS v. Phinpathya, 464 U.S. 183, 188 n.6 (1984); Clemens v. Sutter, 230 F.

App’x 832, 835 (10th Cir. 2007).




                                         -3-
The petition for review is denied.


                                           Entered for the Court


                                           Neil M. Gorsuch
                                           Circuit Judge




                                     -4-